Hottel, J.
This is an appeal from a judgment in appellees’ favor in an action brought by them in the court below against appellant to replevin corn and for damages for its detention.
In this court there are ten errors assigned including the one challenging the ruling of the trial court on the motion for new trial. The motion for new trial contains sixteen separate grounds or reasons therefor. In his brief, under the heading “Points and Authorities”, appellant states thirteen general propositions which may have some application to one or more of the rulings assigned as error, and intended to be relied on for reversal, but no reference is made to any particular error so assigned and relied on and no effort is made to apply the propositions stated to any of such errors. This is not a compliance with clause 5 of Rule 22 of the Supreme Court and this court. Leach v. State (1912), 177 Ind. 234, 240, 97 N. E. 792; Pittsburgh, etc., R. Co. v. *209Lightheiser (1907), 168 Ind. 438, 460, 78 N. E. 1033; Inland Steel Co. v. Smith (1907), 168 Ind. 245, 252, 80 N. E. 538; Chicago, etc., R. Co. v. Dinius (1913), 180 Ind. 596, 626, 103 N. E. 652; Weidenhammer v. State (1914), 181 Ind. 349, 350, 103 N. E. 413, 104 N. E. 577; Michael v. State (1912), 178 Ind. 676, 678, 679, 99 N. E. 788; Anderson v. State (1913) 179 Ind. 590, 101 N. E. 84; Curry v. City of Evansville (1914), 56 Ind. App. 143, 104 N. E. 978; Mutual Life Ins. Co. v. Finkelstein (1915), 58 Ind. App. 27, 107 N. E. 557; Town of Newpoint v. Cleveland, etc., R. Co. (1915), 59 Ind. App. 147, 107 N. E. 560; German Fire Ins. Co. v. Zonker (1915), 57 Ind. App. 696, 108 N. E. 160. “Mere abstract statements of law or fact,- or both, unless applied specifically to some particular ruling or action of the court, although contained in appellant’s statement of points, present no question.” Leach v. State, supra. See, also, other cases cited, supra.
Other infirmities in appellant’s brief are suggested by appellees, but the one indicated, under the authorities, supra, prevents a consideration of any of the errors relied on for reversal, and authorizes a dismissal of the appeal. Appeal dismissed.
Note. — Reported in 110 N. E. 218. See, also, 3 C. J. 1428; 2 Cyc 1016.